Citation Nr: 1729540	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-25 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for lumbosacral spine degenerative disc disease, to include as secondary to right hip degenerative joint disease and left hip degenerative joint disease.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Harry J. Binder, Esquire


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1971 to October 1991.

The issue of lumbosacral spine degenerative disc disease  comes before the Board of Veterans' Appeals (Board) on appeal from an april 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which reopened the lumbosacral claim after new and material evidence was submitted.  Prior to its reopening, the claim was previously denied by the RO in July 1997, September 2005, and December 2008.  The Board also granted reopen for the back claim in December 2015

The issue of TDIU comes before the Board on appeal from an April 2012 rating decision by the RO.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Resolving all doubt in favor of the Veteran, the evidence of record is in equipoise as to whether the Veteran's lumbosacral spine degenerative disc disease is related to his active duty service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for lumbosacral spine degenerative disc disease are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Because the Veteran's claim is granted by this decision, any error related to the VCAA with respect to these claims is harmless.  See id.; see also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

Merits of the Claim

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).

Service connection may also be established on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show the following: (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; 38 C.F.R. § 3.310(b) (2016).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his currently diagnosed lumbosacral spine degenerative disc disease incurred during his active duty service.  Specifically, the Veteran states that while on a temporary duty assignment at Nellis Air Force Base in 1980, he fell from the cockpit of an A-10 aircraft onto a concrete landing.  Since the fall, the Veteran has been service connected for, among other things, bilateral degenerative joint disease of the hips.  The Veteran contends that his lumbosacral spine degenerative disc disease is directly related to the fall, or in the alternative, secondarily related to injuries sustained from that fall.

Regarding the requirement for a current diagnosis, in a January 2016 VA examination, the examiner noted a current diagnosis of lumbosacral spine degenerative disc disease with an onset in 1998.  Other medical professionals have diagnosed the Veteran with other back conditions, such as chronic back pain and degenerative arthritis of the lumbar spine.  As such, the Board finds that the Veteran has satisfied the requirement for a current diagnosis.

Regarding the requirement for an in-service incurrence or aggravation of a disease or injury, service treatment records from 1980 note the Veteran's fall at Nellis Air Force Base, as detailed above.  The Board acknowledges that in a January 2016 VA medical examination, the examiner opined that the Veteran's back condition was less likely than not incurred in service.  In drawing his conclusion, the examiner cited the fact that the Veteran noted a preexisting back condition on his enlistment exam and recalled having recurrent back pain since a youth football injury.  This opinion raises the issue of the Veteran's soundness upon enlistment.  Veterans are considered sound upon entry into service unless a disability is noted upon entry in the medical exam provided.  To rebut the presumption of sound condition under 38 C.F.R. § 1111, VA must show by clear and unmistakable evidence not only that the disease or injury existed prior to service, but also that the disease or injury was not aggravated by service.    

Despite the 2016 VA examiner's contentions, on the Veteran's enlistment examination, the Air Force examiner noted "back condition negative."  The Board therefore finds that the Veteran was sound upon entering service, and thus a presumption of soundness analysis is not required.  As such, because service treatment records acknowledge the Veteran's in-service fall, the Board finds that the Veteran has satisfied the requirement of an in-service incurrence or aggravation of a disease or injury.

Finally, regarding a nexus between the claimed in-service disease or injury and the present disease or injury, in a February 2011 VA examination, the examiner opined that the Veteran's increased manifestations of low back pain were not proximately due to the Veteran's service connected hip condition because the two conditions were distinct entities.  The examiner did note, however, that the low back pain started before the Veteran's hip pain, and is worsening.  Additionally, in the January 2016 VA examination, as stated above, the examiner opined that the Veteran's back condition was less likely than not incurred in service because the Veteran noted a preexisting back condition on his enlistment exam, and later noted having recurrent back pain since a youth football injury.

On the other hand, private medical opinions from Dr. Treanor, the Veteran's chiropractor, have consistently linked the Veteran's current back condition to the Veteran's active duty service.  In a March 2015 opinion, Dr. Treanor stated, "orthopedic, neurological and chiropractic testing has determined a trail that consistently lead back to [the Veteran's 1980 fall]," and that "it is clear that at the very least that this is at least a likely as not the reason for his long term and episodic complaints."  In April 2015, Dr. Treanor opined that based on the Veteran's medical history, "I feel his pain is related to the injury in 1980."

The Board find's Dr. Treanor's medical opinions to be competent and credible.  Thus, with respect to the requirement of a nexus between the claimed in-service disease or injury and the present disease or injury, given the evidence both in support of service connection and against, the Board notes that the evidence is at least in relative equipoise as to whether the Veteran's lumbosacral spine degenerative disc disease was directly or secondarily related to his active duty service.

Because the evidence is at least in equipoise as to all required elements for a finding of service connection, the Board finds that the criteria for service connection for lumbosacral spine degenerative disc disease is approximated.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for lumbosacral spine degenerative disc disease has been established.  38 U.S.C.A. See 38 U.S.C.A.§ 5107(b); Gilbert, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for lumbosacral spine degenerative disc disease is granted.


REMAND

The Board finds that the claim of entitlement to TDIU is inextricably intertwined with the issue of lumbosacral spine degenerative disc disease.  All issues "inextricably intertwined" with the issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The claim of entitlement to TDIU is "intertwined" with lumbosacral spine degenerative disc disease because a decision on the aforementioned claim may have an impact on the TDIU claim.  Consequently, the claim of entitlement to TDIU must be remanded for contemporaneous adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any outstanding VA or private evidence pertaining to the Veteran's appeal for TDIU.  If these records do not exist or cannot be obtained, the claims file should be documented accordingly.  38 C.F.R. § 3.159.

2.  After rating the above granted claim, readjudicate the Veteran's claim of entitlement to a TDIU.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


